AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of this 15th day of December, 2015 (the “Effective Date”) by and between
Southwest Bancorp, Inc., a bank holding company organized under the laws of the
State of Oklahoma (the “Company”), Bank SNB, an Oklahoma banking corporation
(“Bank SNB”), and Joe T. Shockley, Jr. (“Executive”) with reference to the
following:

WHEREAS, the Company and Executive entered into the Employment Agreement dated
November 15, 2012 and effective December 1, 2012 (the “Agreement”); and

WHEREAS, the Company and the Executive have agreed to amend the Agreement to
revise the definition of Change of Control and the severance payable in the
event of termination following a Change of Control; and

WHEREAS, pursuant to Section 19 of the Agreement, the Company, Bank SNB and
Executive mutually desire to amend the Agreement as set forth herein.

NOW, THEREFORE, BE IT RESOLVED, that the Agreement is hereby amended as follows:
 

I.  Amendment to Section 4.2

Section 4.2 of the Agreement is hereby replaced in its entirety with the
following:

“4.2Change in Control Severance.

If, during the Term, the Executive experiences a Termination of Employment by
(i) the Employer without Cause pursuant to Section 4.1(b) within twenty-four
 (24) months following a Change of Control, or (ii) a Constructive Termination
within twenty-four  (24) months following a Change of Control pursuant to
Section 4.1(c), then, upon such Termination of Employment, the Employer will pay
severance to the Executive in an amount equal to the sum of (i) two  (2) times
the Executive’s Annual Base Salary as in effect on the date of Termination of
Employment and (ii) one (1) times the average of the “Company Incentive Portion”
of the Executive’s Annual Bonus under the Southwest Bancorp Executive Leadership
Team Incentive Plan for the three (3) years immediately preceding the Change of
Control, which amount shall be paid in substantially equal installments not less
frequently than monthly over twelve (12) months.  Monthly severance payments
shall be paid in accordance with the Employer’s regular payroll practices,
commencing with the first payroll date that is more than sixty (60) days
following the date of the Executive’s Termination of Employment.  In addition,
any service condition contained in any equity awards outstanding in favor of the
Executive shall be deemed to have been satisfied immediately prior to the
effective date of the Termination of Employment.”





 

--------------------------------------------------------------------------------

 

II.  Amendment to Subsection (f) of Section 27

Subsection (f) of Section 27 of the Agreement is hereby replaced in its entirety
with the following:

“‘Change of Control’ means for purposes of this Agreement the occurrence of any
of the following events on or after the Effective Date: 

(a) the date any entity or person, including a group as defined in
Section 13(d)(iii) of the Securities Exchange Act of 1934, (“Person”) shall
become the beneficial owner of, or shall have obtained voting control over,
thirty percent (30%) or more of either (i) the outstanding common shares of
either the Company or Bank SNB, or (ii) the combined voting power of the then
outstanding voting securities of the Company or Bank SNB entitled to vote in the
election of directors.  For purposes of this paragraph, any acquisition,
ownership, or voting control over Bank SNB by the Company shall not be a “Change
of Control”;

(b) the consummation of a plan of reorganization, merger or consolidation
involving the Company or Bank SNB or the sale of all or substantially all of the
assets or deposits of the Company or Bank SNB, except for a reorganization,
merger, consolidation or sale where (A) the stockholders of the Company or Bank
SNB immediately before such reorganization, merger, consolidation or sale own
directly or indirectly at least 60% of the combined voting power of the
outstanding voting securities of the Company,  Bank SNB or other entity
resulting from such reorganization, merger or consolidation or purchasing the
assets or deposits (the “Surviving Company”) in substantially the same
proportion as their ownership of voting securities of the Company immediately
before such reorganization, merger, consolidation or sale, (B) no Person
beneficially owns, or has voting control over, thirty percent (30%) or more of
either (i) the then outstanding shares of common stock of the Surviving Company,
or (ii) the combined voting power of the then outstanding voting securities of
the Surviving Company entitled to vote in the election of directors, and (C) the
members of the Board immediately before the execution of the agreement providing
for such reorganization, merger, consolidation or sale constitute at least half
of the members of the board of directors of the Surviving Company, or of a
company beneficially owning, directly or indirectly, a majority of the voting
securities of the Surviving Company.  For purposes of this paragraph, any
acquisition, ownership, or voting control over Bank SNB by the Company shall not
be a “Change of Control”; or

(c) the date there shall have been change in a majority of the Board of either
the Company or Bank SNB within a 12-month period unless the nomination of each
new director was approved by the vote of two-thirds (2/3) of directors then
still in office who were in office at the beginning of the 12-month period.”





 

2

--------------------------------------------------------------------------------

 

Except as provided in this Amendment, the Agreement shall remain in full force
and effect.

EXECUTED as of the day and year first written above.

COMPANY: SOUTHWEST BANCORP, INC.

By:

Name:

Title:

BANK SNB:BANK SNB, an Oklahoma banking corporation

By:

Name:

Title:

EXECUTIVE:

Joe T. Shockley, Jr.



 

3

--------------------------------------------------------------------------------